This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 WELLS FARGO BANK, N.A.,

 3          Plaintiff-Appellee,

 4 v.                                                                                    NO. 32,182

 5 BOBBY DALE ADAMS, BONNIE
 6 CHARLENE ADAMS, and OCCUPANTS
 7 WHOSE TRUE NAME ARE UNKNOWN,

 8          Defendants-Appellants.


 9 APPEAL FROM THE DISTRICT COURT OF LEA COUNTY
10 Richard J. Brown, District Judge


11 Holland & Hart LLP
12 Larry J. Montano
13 Santa Fe, NM

14 Castle Stawiarski LLC
15 Elizabeth Mason
16 Albuquerque, NM

17 for Appellee

18 Templeman & Crutchfield, PA
19 Barry C. Crutchfield
 1 Lovington, NM

 2 for Appellants


 3                           MEMORANDUM OPINION

 4 CASTILLO, Judge.

 5       Summary dismissal was proposed for the reasons stated in the notice of

 6 proposed disposition. No memorandum opposing summary dismissal has been filed,

 7 and the time for doing so has expired.

 8       Dismissed.

 9       IT IS SO ORDERED.



10                                          ___________________________________
11                                          CELIA FOY CASTILLO, Chief Judge

12 WE CONCUR:




13 __________________________________
14 JONATHAN B. SUTIN, Judge




15 __________________________________

                                              2
1 CYNTHIA A. FRY, Judge




                          3